PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/478,287
Filing Date: 16 Jul 2019
Appellant(s): Equinor Energy AS



__________________
D. Warren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/11/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/24/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crome (US 20110209875) in view of Giannesini (US 6263971);
Claims 1-3, 7-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crome.
(2) Response to Argument
The claims are anticipated and obvious in view of the prior art.  The claims are obvious in view of Crome and Giannesini.  Additionally, they are anticipated by Crome.  Therefore, they are not patentable.  The Final Rejection of 8/24/21 should be maintained for the reasons below.
A.  The claims are obvious over Crome in view of Giannesini.
	The 103 rejection over Crome in view of Giannesini is proper and should be maintained.  One of ordinary skill in the art would find the claimed invention to be obvious in view of the prior art.  
	Crome discloses an offshore hydrocarbon processing facility (10). The facility comprises an offshore floating structure (12); a submerged floating riser deck (14) operatively connected to a subsea hydrocarbon riser (90); wherein the submerged floating riser deck is supported in the water in a freely floating fashion and is not tethered to the sea bed using tension cables (see Fig. 1).  The submerged floating riser deck is anchored via a catenary mooring system in order to permit free floating (via flexible lines 62; see paragraph 0108).  Chrome fails to disclose the hydrocarbon processing equipment that is arranged to fully or partially process received hydrocarbon fluid disposed on the submerged floating riser deck.  Giannesini discloses a subsea production system.  Giannesini discloses a submerged floating riser deck (1) with hydrocarbon processing equipment (8/9/10/14) disposed on it.  It would have been obvious to one of ordinary skill in the art to modify the system of Chrome to have the processing equipment located on the submerged deck as in Giannesini and as described in the claim as a combination of known prior art elements as Giannesini teaches that the submerged processing equipment can be used to increase productivity of the wells (see col. 5, lines 3-11).
	Applicant asserts that the combination of Crome and Giannesini is improper for two reasons.  First because it would not be obvious to position processing equipment at the lower structure with the base and second because the floating platform of Giannesini is not freely floating and suspended from the floating platform.  These arguments are not persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, one of ordinary skill in the art would find it obvious to place the fluid processing equipment of Giannesini on the floating riser deck of Crome as described in the claims.  Giannesini teaches that the fluid processing equipment such as the separator 14, manifold 8, pumping system 9, and flow metering equipment 10 can be placed under the sea surface to help the processed gas reach the sea surface (see col. 1, lines 53-58).  Crome teaches putting vulnerable equipment beneath the sea surface (see paragraphs 0022-24).  These teachings could reasonably be incorporated into the Crome-Giannesini combination with the processing equipment on the lower base of Crome.  The processed hydrocarbons could then be transferred to the offshore floating structure.  The combination of the teachings does not require the specific structures to be combined.  
The combination would not change the principle of operation of the primary reference Crome.  Applicant identifies the benefit of Crome as “separating and moving the topside structure relative to the submerged base”.  Nothing in the combination would require a permanent connection between the submerged floating deck and the offshore floating structure.  The disconnection of Crome would still be functional, it would just occur after more processing had occurred.  Applicant has offered no reasoning that the disconnection would no longer function.
The mooring system of Giannesini is not relevant to the pending rejection.  The rejection at hand is Crome in view of Giannesini; Crome is the primary reference.  The submerged floating riser deck of Crome is being modified by the addition of the processing equipment of Giannesini.  The mooring of Giannesini is not included in the combination.  The redundancy of the system is not relevant.  
Therefore, the combination is proper.  The claimed invention is obvious in light of the prior art.  The rejection must be maintained.
B.  The claims are anticipated by Crome.
	The 102 rejection as anticipated by Crome is proper and should be maintained.  One of ordinary skill in the art would find the claimed invention to be taught by the prior art.  
	Crome discloses an offshore hydrocarbon processing facility (10). The facility comprises an offshore floating structure (12); a submerged floating riser deck (14) operatively connected to a subsea hydrocarbon riser (90); and hydrocarbon processing equipment (16; any equipment after the hydrocarbon is extracted from the ground and raised is considered under the broadest reasonable interpretation of “processing equipment” as discussed below) is arranged to partially receive hydrocarbon fluid and is disposed on the submerged floating riser deck; wherein the submerged floating riser deck is supported in the water in a freely floating fashion and is not tethered to the sea bed using tension cables (see Fig. 1). The submerged floating riser deck is anchored via a catenary mooring system in order to permit free floating (via flexible lines 62; see paragraph 0108).
	Applicant asserts that Crome fails to disclose “hydrocarbon processing equipment” disposed on the submerged floating risker deck.  Claims must be given their broadest reasonable interpretation in light of the specification.  See MPEP 2111.  The words must be given their plain meaning unless such meaning is inconsistent with the Specification. 
In this case, the plain meaning of “hydrocarbon processing equipment” is any equipment involved in the processing of produced hydrocarbons.  This would be the equipment that follows the production of hydrocarbons.  The production of hydrocarbons is the act of removing the hydrocarbon from the Earth.  The processing of hydrocarbons, on the other hand, is related to the separation, treatment, measurement, sampling, and transport of the produced hydrocarbons.  At some point, the hydrocarbon exits production equipment and enters processing equipment.  The risers are temporary conduits that extend the subsea oil well.  Thus, the difference between production and processing equipment would at the point that the hydrocarbons exit the production riser.  
This must be read in light of the Specification.  Here, the Specification states the “hydrocarbon processing equipment at the subsea riser deck and/or at the floating structure (where present) may be arranged to produce at least one of a hydrocarbon liquid product, a hydrocarbon semi-stable liquid product and a liquefied gas product,” (page 5, lines 7-10), “the processing equipment at the submerged floating riser deck may comprise a separator,” (page 6, lines 3-4), “hydrocarbon processing equipment 26 for processing hydrocarbons received via the hydrocarbon risers 12,” (page 7, lines 32-34), and “The processing may include drying and/or cooling and pressurizing,” (page 9, lines 9-10).  The Specification fails to offer a clear definition of what defines “processing equipment”.  Instead, it merely states that the equipment is involved in processing and lists some examples of equipment with no indication that the list is exhaustive.  However, the descriptions are consistent with the plain meaning.
	Crome discloses a system as shown below in an annotated Figure:

    PNG
    media_image2.png
    737
    599
    media_image2.png
    Greyscale

The flexible hose (16) contains a rising portion (102).  After the rising portion, the hydrocarbons enter a S-shaped run (104).  This allows the hose to be either in the disconnected position (Fig. 3) or a connected position (Fig. 1).  Thus, once the hydrocarbons are pass the rising portion, the focus is no longer on producing them from the Earth.  Instead, the focus is on transporting the hydrocarbon for processing purposes.  Therefore, the plain meaning of “hydrocarbon processing equipment” is met by the hose portion above the rising run.  As shown in Fig. 3, that portion and the relevant securing equipment (such as the line stop 94 shown in Fig. 2) are on the submerged deck.  Therefore, the limitations of the claim are met and the hydrocarbon is partially processed by the transferring on the submerged floating deck.
	Applicant fails to appreciate the difference between the production and processing of hydrocarbons.  Applicant asserts that the Office “reverses course” by stating the portion of hose after the risers is “not part of the production equipment,” (Brief, page 6).  The distinction between “production” and “processing” is not a reversal of course, it is the key distinction in the role of the equipment.  Once the hydrocarbons exit the production equipment, they are entering processing equipment.  Applicant attempts to muddle the distinction by improperly citing the reference.  Throughout the Brief, Applicant refers to “riser (16)” of Crome.  A careful reading of Crome would show that the riser is always referenced by number 90 and that reference numeral 16 refers to the flexible hose or line.  Applicant’s attempt to blur the two elements together is an improper reading of the reference, again due to a failure to appreciate the difference between the functions of the elements with respect to production and processing.
	Therefore, under the broadest reasonable interpretation of the claim language, Crome discloses each element of the claim.  Therefore, the claimed invention is anticipated by the prior art.  The rejection must be maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
Conferees:
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679                                                                                                                                                                                                                                                                                                                                                                                                             /HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.